FILED
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         April 25, 2007
                              FOR THE TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                         Clerk of Court

    In re:

    CARL ALLEN NAKAGAWA,

                Petitioner.                             No. 06-1473
                                                (D.C. No. 06-CV-1189-ZLW)
                                                         (D. Colo.)
    NO NAMED RESPONDENT,

                Respondent.


                              ORDER AND JUDGMENT *


Before McCONNELL, PORFILIO, and BALDOCK, Circuit Judges.



         Petitioner Carl Allen Nakagawa, proceeding pro se, appeals the order and

judgment of dismissal entered by the district court dismissing his amended

complaint without prejudice for failure to comply with the pleading requirements

of Fed. R. Civ. P. 8(a) and 10(a). Because Mr. Nakagawa has failed to allege

sufficient facts to show the existence of an actual case or controversy, we dismiss


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
this appeal for lack of subject matter jurisdiction, and remand with instructions to

the district court to vacate its prior dismissal order and dismiss Mr. Nakagawa’s

amended complaint without prejudice for lack of subject matter jurisdiction.

      As noted by the district court, “Mr. Nakagawa’s liberally construed

amended complaint is vague and, for the most part, unintelligible,” R., Doc. 24 at

3, and he has utterly failed to meet his “burden of alleging sufficient facts on

which a recognized legal claim could be based,” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). We also agree with the district court that Mr. Nakagawa

failed to comply with the pleading requirements of Fed. R. Civ. P. 8(a) and 10(a).

As the district court explained:

             The amended complaint does not include a short and plain
      statement of the grounds upon which the Court’s jurisdiction
      depends. See Fed. R. Civ. P. 8(a)(1). The amended complaint does
      not include a short and plain statement of his claims showing that he
      is entitled to relief in this action. See Fed. R. Civ. P. 8(a)(2). The
      amended complaint does not include a demand for the relief
      Mr. Nakagawa seeks. See Fed. R. Civ. P. 8(a)(3). The amended
      complaint also fails to include in the caption to the amended
      complaint the parties he is suing. See Fed. R. Civ. P. 10(a).

R., Doc. 24 at 3.

      These pleading deficiencies do not just implicate Rules 8 and 10, however,

as we conclude that Mr. Nakagawa has failed to allege sufficient facts to show the

existence of a justiciable case or controversy. Consequently, the district court

should have dismissed Mr. Nakagawa’s amended complaint for lack of subject

matter jurisdiction, and we must likewise dismiss this appeal. See United States

                                          -2-
v. Wilson, 244 F.3d 1208, 1213 (10th Cir. 2001) (“Under Article III of the

Constitution, federal courts have subject matter jurisdiction only over ‘cases and

controversies.’”); see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83,

94-95 (1998) (“The requirement that [subject matter] jurisdiction be established

as a threshold matter springs from the nature and limits of the judicial power of

the United States and is inflexible and without exception.”) (quotation omitted).

      Accordingly, we DISMISS this appeal for lack of subject matter

jurisdiction, and REMAND with instructions to the district court to vacate its

prior dismissal order and dismiss Mr. Nakagawa’s amended complaint without

prejudice for lack of subject matter jurisdiction. In addition, because this appeal

is frivolous, we DENY Mr. Nakagawa’s motion to pay this court’s filing and

docketing fees in partial payments; we VACATE the prior order entered by this

court on January 24, 2007, assessing partial payments from Mr. Nakagawa’s

prison account; and we ORDER Mr. Nakagawa to immediately pay the full

appellate filing and docketing fees. Finally, we DENY Mr. Nakagawa’s petition

for hearing en banc.

                                                     Entered for the Court


                                                     John C. Porfilio
                                                     Circuit Judge




                                         -3-